Name: Commission Regulation (EC) No 1000/94 of 29 April 1994 laying down transitional measures for the management of base areas in the new German LÃ ¤nder and repealing Regulation (EEC) No 2834/93
 Type: Regulation
 Subject Matter: economic policy;  Europe;  agricultural structures and production;  international security;  farming systems
 Date Published: nan

 No L 111 /68 Official Journal of the European Communities 30 . 4. 94 COMMISSION REGULATION (EC) No 1000/94 of 29 April 1994 laying down transitional measures for the management of base areas in the new German Lander and repealing Regulation (EEC) No 2834/93 whereas they are to replace the measures introduced by Commission Regulation (EEC) No 2834/93 of 1 5 October 1993 laying down transitional measures for the manage ­ ment of base areas in the new German Lander(3) ; whereas that Regulation should therefore be repealed ; Whereas the Joint Management Committee for cereals, oils and fats and dried fodder has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 For the application of Article 2 (6) of Regulation (EEC) No 1765/92, the base area laid down by Commission Regulation (EEC) No 845/93 (4) shall be temporarily increased for the new German Lander as shown in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support scheme for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 232/94 (2), and in particular Article 16 thereof, Whereas Article 2 (6) of Regulation (EEC) No 1765/92 provides for the reduction of the area eligible for compen ­ satory payments and for a special set-aside without compensation where the sum of the areas for which aid is claimed by producers is in excess of the regional base area ; Whereas the change from the planned economy existing in the new Ldnder before unification to a market economy has been carried out practically without a transi ­ tional period ; whereas, therefore, implementation of the reform comes at a time when agricultural production structures in the new Lander are in the process of change ; whereas this situation and the loss of traditional markets in the countries of eastern Europe led to a signi ­ ficant and unforeseen fall in livestock production and in the areas previously used for fodder production when Regulation (EEC) No 1765/92 was adopted ; Whereas, given this situation, a solution must be found which, without giving rise to a permanent increase in the base area, which is a key element in the reform of arable farming, ensures that the strict application of the present legislation does not jeopardize the restructuring of the agricultural sector in the new Ldnder \ whereas a transi ­ tional measure introducing a temporary and degressive extension of the base area would appear to be the most appropriate measure in this situation ; whereas, however, in order to maintain the exceptional character of this extension, reduced-rate penalties should be applied, on a progressive basis, in respect of areas exceeding the perma ­ nent base area ; whereas the transitional measures provided for in this Regulation must be without prejudice to the application of Article 2 (6) of Regulation (EEC) No 1765/92 ; Whereas the measures provided for in this Regulation must apply from the first marketing year of the reform ; Article 2 1 . For the marketing years 1996/97, 1997/98 , 1998/99 and 1999/2000 , where the base area laid down by Regula ­ tion (EEC) No 845/93 is exceeded within the limits speci ­ fied in the Annex to this Regulation, the area eligible for compensatory payments shall be reduced per producer, for the duration of the marketing year and in proportion to the over-run, by 10, 20, 30 and 40 % respectively. 2. The reduction referred to in paragraph 1 shall be additional to any reduction made as a result of the base area provided for in Article 1 being exceeded. Article 3 Regulation (EEC) No 2834/93 is hereby repealed. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1993/94 marketing year. (3) OJ No L 258 , 16. 10. 1993, p . 27.(') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 30, 3 . 2. 1994, p . 7. (4) OJ No L 88 , 8 . 4. 1993, p. 27. 30. 4. 94 Official Journal of the European Communities No L 111 /69 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX (in 1 000 ha) Lander 1993/94 to 1996/97 1997/98 1998/99 1999/2000 Brandenburg + 6,8 + 5,1 + 3,4 + 1,7 Mecklenburg-Vorpommern + 66,5 + 49,9 + 33,3 + 16,6 Sachsen + 13,1 + 9,8 + 6,5 + 3,3 Sachsen-Anhalt + 34,6 + 25,9 + 17,3 + 8,6 Thuringen + 29,0 + 21,8 + 14,5 + 7,3 150,0 112,5 75,0 37,5